Citation Nr: 1455396	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-41 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran has verified service in the Air National Guard from 1973 to 1979, including a period of active duty for training (ADT) from August 1973 to December 1973; she has subsequent unverified service in the Army Reserves until 1981.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the Department of Veterans Affairs (VA) regional office (RO) located in Houston, Texas.

By way of background, RO decisions dated in January 1990, September 1990, November 1990 (two), and March 1991 denied the Veteran's claim for service connection for tinnitus on the merits.  The Veteran appealed to the Board, and a July 1991 Board decision denied the Veteran's claim.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court), and an August 1992 Court order granted VA's motion for summary judgment.  RO decisions dated in August 1994 and June 1998 denied the Veteran's applications to reopen her claim.  The Veteran again appealed to the Board, and an October 2000 Board decision denied her application to reopen her claim.  The Veteran again appealed to the Court, and VA filed a motion to vacate and remand the appeal (regarding the VCAA), which motion was granted by way of an April 2001 Court order.  A June 2002 Board decision again denied the Veteran's application to reopen her claim.  The Veteran again appealed to the Court, and a June 2003 Court order granted the parties motion to vacate and remand the appeal.  A November 2003 Board decision reopened and remanded the Veteran's claim.  A subsequent March 2005 Board decision denied the Veteran's claim on the merits.  The Veteran again appealed to the Court, and a July 2007 Court decision affirmed the March 2005 Board decision.  In August 2007, the Veteran filed another application to reopen her claim, which was denied by way of the December 2007 RO decision.  The claim was later appealed and reopened and remanded by a June 2013 Board decision.  The claim has now returned to the Board.

As a preliminary matter, the Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
A review of the record reflects that the AOJ have complied with some of the Board's June 2013 remand directives.  Unfortunately, it does not appear that all remand directives have been accomplished, as discussed in detail below.  As such, the Veteran's claims for service connection must be remanded yet again.  Stegall, supra.

REMAND

Regrettably, a remand is again necessary for further evidentiary development of the Veteran's appeals for service connection for tinnitus.  The Veteran's VA examination in August 2013 was inadequate and the Veteran's medical records, dated either in the summer of 1979 or the summer of 1980 from the Loyola University New Orleans were not obtained and no attempt to obtain them was documented in the claims file.  

Regarding the August 2013 VA examination report, this report did not include an opinion on the matter of whether the reported injury in service which was caused by a cerumen instrument damaging the Veteran's tympanic membrane in 1979 or 1980 at Irwin Army hospital was related to the Veteran's current tinnitus.  Likewise, the August 2013 VA examination was conducted by an audiologist while the June 2013 remand requested a physician conduct the examination.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall, supra.  Considering the foregoing, a new examination is warranted.

The AOJ did not attempt to acquire or document an attempt to acquire the Veteran's medical records, dated either in the summer of 1979 or the summer of 1980 from the Loyola University New Orleans.  The record contains a copy of the Veteran's now expired June 2013 "Authorization and Consent to Release Information" form 21-4142.  Thus, a new release should be submitted to the Veteran, as the June 2013 release is expired, and an attempt should be made to acquire these records.

Accordingly, the case is REMANDED for the following action:

1. Request copies of the Veteran's cadet/ROTC records, including all medical records, dated either in the summer of 1979 or the summer of 1980 from the Loyola University New Orleans.  To that end, provide the Veteran with a Form 21-4142 for completion. 

In July 1981, the Veteran married and her name changed to Barbara C. Hamilton. Requests for her records should note both names: Barbara L. Carter and Barbara C. Hamilton.

2.  The Veteran by way of a September 2013 statement requested a copy of the VA audiometric examination conducted on August 2013.  This should be accomplished.

3.  After all of the above development has been completed, schedule the Veteran for a VA examination with an EAR NOSE AND THROAT (ENT) SPECIALIST  to determine the current nature and the etiology of her tinnitus.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Based on the examination, the examiner is asked to opine as to whether it is at least as likely as not (meaning likelihood of at least 50%) that the Veteran's tinnitus is related to:

a) her reported noise exposure during rifle training, or 

b) her reported injury due to a cerumen spoon scratching her tympanic membrane in 1979 or 1980 at Irwin Army Hospital.  

The ENT specialist should comment on the Veteran's right ear tympanic membrane, to determine whether a scar exists at about one o'clock, or elsewhere.

The ENT specialist should comment on the Veteran's  April 1999 VA treatment record reflecting a finding of a right ear tympanic membrane scar; the August 2004 VA examination and opinion; and the October 2009 attempted nexus opinion.  

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's tinnitus and events during her military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  Then, readjudicate the Veteran's claim.  If her claim remains denied, she should be provided with a Supplemental Statement of the Case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



